USCA11 Case: 20-11854    Date Filed: 01/08/2021   Page: 1 of 14



                                                          [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 20-11854
                         Non-Argument Calendar
                       ________________________

                   D.C. Docket No. 1:16-cv-23187-FAM



MAURICIO LACAYO, HILDA E. LACAYO,

                                              Plaintiffs - Appellants,


                                  versus


PUERTA DE PALMAS CONDOMINIUM ASSOCIATION INC.,
DENNIS FAGET,

                                              Defendants - Appellees.

                       ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      ________________________

                             (January 8, 2021)

Before JILL PRYOR, BRANCH and LUCK, Circuit Judges.

PER CURIAM:
           USCA11 Case: 20-11854          Date Filed: 01/08/2021       Page: 2 of 14



       Attorney Alfonso Oviedo-Reyes appeals the district court’s order directing

him to pay defendants Puerta de Palmas Condominium Association, Inc., and

Dennis Faget a total of $14,496 as a sanction. In addition, his clients, plaintiffs

Mauricio Lacayo and Hilda Lacayo, appeal the district court’s order denying their

motion for sanctions. After careful review, we affirm the district court.

                                 I.      BACKGROUND 1

       The Lacayos rented a condominium unit at the Puerta de Palmas

condominium complex in Coral Gables, Florida. When the owner of the unit

defaulted on her mortgage, Wells Fargo, acting as trustee for the owner of the

mortgage, initiated foreclosure proceedings in state court and later purchased the

unit at a foreclosure sale. Wells Fargo then brought two unlawful detainer actions

in state court against the Lacayos, seeking to remove them from the unit.

       The Lacayos, acting through their attorney Oviedo-Reyes, filed this action in

federal court against Wells Fargo; the attorney and law firm who represented Wells

Fargo in the state court unlawful detainer actions; other entities related to Wells

Fargo; the association, which manages common areas in the condominium

complex and provides amenities to owners and tenants; and Faget, the property

manager for the association. The Lacayos brought claims under federal and state



       1
        Because we write for the parties, we assume their familiarity with the record and set out
only what is necessary to explain our decision.
                                                2
            USCA11 Case: 20-11854           Date Filed: 01/08/2021       Page: 3 of 14



law, alleging, among other things, that each defendant had improperly attempted to

collect debts from the Lacayos in violation of the Fair Debt Collection Practices

Act (“FDCPA”), 15 U.S.C. § 1692 et seq. The district court dismissed the case

with prejudice, concluding that the Lacayos filed an improper shotgun pleading

and failed to state a claim for relief under the FDCPA.

      After the district court dismissed the case, the association and Faget filed a

motion for attorney’s fees, asking the district court to impose sanctions and order

the Lacayos and Oviedo-Reyes to pay the attorney’s fees they incurred in the

federal litigation. The Lacayos responded with their own motion seeking sanctions

against the association and Faget’s counsel, asserting that the association and

Faget’s motion for attorney’s fees was frivolous and filed in bad faith.

      In a single order, the district court granted the association and Faget’s

motion for attorney’s fees and denied the Lacayos’ motion for sanctions. The

district court found that Oviedo-Reyes had engaged in “unreasonable [and]

vexatious” conduct that “led to multiplied proceedings” and ordered him to pay the

association and Faget a total of $14,496 in attorney’s fees. Doc. 176 at 8.2 The

court denied the Lacayos’ motion as “without any legal basis.” Id. at 9. This

appeal is from the district court’s order.




      2
          “Doc.” numbers refer to the district court’s docket entries.
                                                  3
         USCA11 Case: 20-11854        Date Filed: 01/08/2021    Page: 4 of 14



                                II.    JURISDICTION

      We begin with a threshold question: whether we have jurisdiction over

Oviedo-Reyes’s appeal of the sanctions the district court ordered against him. See

Holloman v. Mail-Well Corp., 443 F.3d 832, 844 (11th Cir. 2006) (“We must

consider questions concerning our appellate jurisdiction on our own motion even if

neither party has raised the issue.”). A civil litigant who appeals as of right

generally must file a notice of appeal within 30 days of the entry of the judgment

or order appealed from. See Fed. R. App. P. 4(a)(1)(A). “[A] timely and properly

filed notice of appeal is a mandatory prerequisite to appellate jurisdiction.”

Holloman, 443 F.3d at 844.

      Federal Rule of Appellate Procedure 3(c)(1) sets out three requirements for a

notice of appeal: it must “specify the party or parties taking the appeal by naming

each one in the caption or body of the notice,” “designate the judgment, order, or

part thereof being appealed,” and “name the court to which the appeal is taken.”

But an appeal will not be dismissed “for failure to name a party whose intent to

appeal is otherwise clear from the notice.” Fed. R. App. P. 3(c)(4). We have

jurisdiction to hear an appeal from a party who was not listed on the notice of

appeal when it is “objectively clear” that the party intended to appeal. Bogle v.

Orange Cnty. Bd. of Cnty. Comm’rs, 162 F.3d 653, 660 (11th Cir. 1998) (quoting

Fed. R. App. P. 3(c) advisory committee’s note to 1993 amendment).


                                           4
           USCA11 Case: 20-11854            Date Filed: 01/08/2021        Page: 5 of 14



       In this appeal, Oviedo-Reyes seeks to challenge the district court’s order

sanctioning him. Although neither the caption nor the body of the notice of appeal

identified Oviedo-Reyes as a party to the appeal, it is objectively clear from the

notice that Oviedo-Reyes intended to appeal. 3 The notice of appeal identified as

the order being appealed the order imposing sanctions against Oviedo-Reyes

personally. We therefore have jurisdiction to decide Oviedo-Reyes’s appeal. 4

                             III.    STANDARD OF REVIEW

       We review for abuse of discretion a district court’s order granting or denying

sanctions. See Amlong & Amlong, P.A. v. Denny’s, Inc., 500 F.3d 1230, 1237

(11th Cir. 2007). “We give great deference to a district court’s interpretation of its

local rules” and review for abuse of discretion a district court’s application of its

local rules. Reese v. Herbert, 527 F.3d 1253, 1267 n.22 (11th Cir. 2008)

(alteration adopted) (internal quotation marks omitted).




       3
             The notice of appeal identified the Lacayos as the parties who were appealing. But they
lack standing to appeal the district court’s award of sanctions. The Lacayos were not aggrieved
by the sanction imposed only against their attorney, not them. See Wolff v. Cash 4 Titles, 351
F.3d 1348, 1354 (11th Cir. 2003) (explaining that a party to a lawsuit lacks “standing to appeal
. . . trial court rulings that do not affect their interests.”).
       4
          The fact that the notice of appeal expressly identified the order imposing sanctions as
the order being appealed distinguishes this case from our earlier decision in Holloman. There,
we dismissed an attorney’s appeal from a district court order sanctioning him personally when
the notice of appeal stated that the plaintiffs (not their lawyer) were appealing and identified the
district court’s final judgment (not the order that imposed sanctions) as the judgment or order
being appealed. See Holloman, 443 F.3d at 845.
                                                  5
          USCA11 Case: 20-11854         Date Filed: 01/08/2021   Page: 6 of 14



                                  IV.     ANALYSIS

      There are two issues before us on appeal: (1) did the district court abuse its

discretion when it ordered Oviedo-Reyes to pay the association and Faget their

attorney’s fees as a sanction, and (2) did the district abuse its discretion when it

denied the Lacayos’ motion for sanctions? We see no abuse of discretion with

respect to either issue.

A.    The District Court Did Not Abuse Its Discretion in Ordering Oviedo-
      Reyes to Pay the Association and Faget’s Attorney’s Fees.

      We first review the district court’s decision to order Oviedo-Reyes to pay

the association and Faget’s attorney’s fees. Oviedo-Reyes argues that the district

court erred in awarding attorney’s fees because the association and Faget were not

“Prevailing Part[ies]” in the underlying litigation. Appellants’ Br. at 9. Oviedo-

Reyes assumes that the district court could award the association and Faget their

attorney’s fees only if they were prevailing parties in the underlying litigation.

But, as we explain below, the statute under which the district court imposed

sanctions—28 U.S.C. § 1927—contains no such requirement. What’s more, there

is ample support in the record for the district court’s determination that sanctions

were warranted under § 1927 because Oviedo-Reyes engaged in vexatious and

unreasonable conduct throughout the litigation that multiplied the proceedings.




                                            6
             USCA11 Case: 20-11854      Date Filed: 01/08/2021   Page: 7 of 14



          Section 1927 authorizes a district court to impose sanctions against an

attorney who unreasonably and vexatiously multiplies the proceedings. The statute

states:

          Any attorney or other person admitted to conduct cases in any court of
          the United States or any Territory thereof who so multiplies the
          proceedings in any case unreasonably and vexatiously may be required
          by the court to satisfy personally the excess costs, expenses, and
          attorneys’ fees reasonably incurred because of such conduct.

28 U.S.C. § 1927. There are “three essential requirements” for a district court to

impose sanctions under § 1927: (1) the attorney must have engaged in

unreasonable and vexatious conduct; (2) this conduct must have multiplied the

proceedings; and (3) the dollar amount of the sanctions must bear a financial nexus

to the excess proceedings in that it may not exceed the costs, expenses, or

attorney’s fees incurred because of the conduct. Amlong & Amlong, 500 F.3d at

1239. For a sanctions award to be appropriate, “something more than a lack of

merit is required” because § 1927 “was designed to sanction attorneys who

willfully abuse the judicial process by conduct tantamount to bad faith.” Schwartz

v. Million Air, Inc., 341 F.3d 1220, 1225 (11th Cir. 2003) (internal quotation marks

omitted). An attorney acts in bad faith for purposes of § 1927 when he “knowingly

or recklessly pursues a frivolous claim or engages in litigation tactics that

needlessly obstruct the litigation of non-frivolous claims.” Id.




                                             7
           USCA11 Case: 20-11854         Date Filed: 01/08/2021     Page: 8 of 14



       Although Oviedo-Reyes argues that a court can award sanctions under

§ 1927 only to a party who prevailed in the underlying litigation, he cites no

authority adopting such a requirement. In fact, the Supreme Court has rejected the

argument that any such requirement exists under § 1927. See Roadway Express,

Inc. v. Piper, 447 U.S. 752, 762 (1980).

       In Roadway Express, the Court considered what sanctions a district court

could impose on “lawyers who unreasonably extend court proceedings.” Id. at

757. The Court contrasted § 1927, which contains no requirement that a party

must prevail in the underlying litigation to be entitled to a sanctions award, with

the fee provisions for two civil rights statutes, which permit a court to award costs

or attorney’s fees to a prevailing party only. See id. at 761–62 (citing 42 U.S.C.

§§ 1988, 2000e-5(k)). 5 As the Court explained, “[section] 1927 does not

distinguish between winners and losers, or between plaintiffs and defendants. The

statute is indifferent to the equities of a dispute and to the values advanced by the

substantive law. It is concerned only with limiting the abuse of court processes.”

Id. at 762. Because § 1927 contains no prevailing-party requirement, we reject




       5
         At the time Roadway Express was decided, § 1927 permitted a party to recover only
“costs,” not attorney’s fees or other expenses, from opposing counsel who unreasonably and
vexatiously multiplied proceedings. See Roadway Express, 447 U.S. at 756 n.3. Congress later
amended § 1927 to permit the recovery of attorney’s fees and other expenses as well. See Pub.
L. No. 96-349 § 3, 94 Stat. 1154, 1156 (1980). When Congress amended § 1927, it did not limit
the availability of sanctions under § 1927 to prevailing parties. See id.
                                              8
           USCA11 Case: 20-11854             Date Filed: 01/08/2021        Page: 9 of 14



Oviedo-Reyes’s argument that the district court could award the association and

Faget sanctions only if they were prevailing parties in the underlying litigation.6

       The narrow question before us, then, is whether the district court abused its

discretion when it concluded that sanctions were warranted under § 1927 because

Oviedo-Reyes engaged in vexatious and unreasonable conduct that multiplied the

proceedings. The record amply supports the district court’s conclusion.

       Oviedo-Reyes’s vexatious and unreasonable conduct included failing to

follow the court’s directions, most notably when he filed a second amended

complaint that was a shotgun pleading. After Oviedo-Reyes filed a 45-page

amended complaint, which set forth at least 15 causes of action against eight




       6
         Even if § 1927 authorized a district court to award costs, expenses, and attorney’s fees
only to a prevailing party, our conclusion would not change. The association and Faget
prevailed in the underlying litigation when they secured a dismissal with prejudice of the
Lacayos’ federal claims. Troublingly, Oviedo-Reyes refuses to acknowledge this fact.
         In arguing that the association and Faget were not prevailing parties, Oviedo-Reyes
focuses on the fact that at an earlier stage in the litigation the district court erroneously dismissed
the Lacayos’ claims against all the defendants and our Court reversed that order on appeal. In its
first dismissal order, the district court found that the action was barred by the Rooker-Feldman
doctrine because the Lacayos were improperly using this federal lawsuit to attack the state court
judgment in the foreclosure action. See Rooker v. Fid. Tr. Co., 263 U.S. 413 (1923); D.C. Ct. of
Appeals v. Feldman, 460 U.S. 462 (1983). We reversed the district court, concluding that the
Rooker-Feldman doctrine was inapplicable because the Lacayos had not been parties to the state-
court foreclosure action. The fact that the Lacayos secured an intermediate victory does not
change the fact that the association and Faget ultimately prevailed in the litigation. We also note
that there is no question before us about whether the association and Faget could recover
attorney’s fees for work relating to the district court’s first dismissal order or the appeal of that
order because the district court did not award any fees for work performed during that portion of
the case.
                                                  9
         USCA11 Case: 20-11854      Date Filed: 01/08/2021   Page: 10 of 14



named defendants, the magistrate judge issued a recommendation that the amended

complaint be dismissed as an improper shotgun pleading.

      In the recommendation, the magistrate judge identified several deficiencies

in the complaint that made it a shotgun pleading. Because the amended complaint

defined the term “DEFENDANT” to refer to the named defendant and all other

defendants as well, the magistrate judge explained, the “collective definition”

made it “impossible to discern which allegations apply to which named

Defendants.” Doc. 125 at 22. In addition, the magistrate judge determined that the

amended complaint improperly set forth “seemingly disconnected facts and

allegations with legal conclusions interspersed.” Id. at 21. And the magistrate

judge noted that the numbering of paragraphs in the amended complaint “reset[]

illogically,” making it impossible to cite to a paragraph by number. Id.

      After receiving the magistrate judge’s recommendation, Oviedo-Reyes filed

a second amended complaint. Rather than following the magistrate judge’s

instructions and fixing the deficiencies, Oviedo-Reyes submitted a second

amended complaint that was yet another shotgun pleading. It combined state and

federal claims within individual counts, sometimes including multiple causes of

action against multiple defendants in a single count. It defined the term

“Defendant” to refer to all defendants, making it impossible to determine which

allegations applied to which defendants. And it made seemingly disconnected


                                         10
           USCA11 Case: 20-11854          Date Filed: 01/08/2021        Page: 11 of 14



allegations with legal conclusions interspersed and lacked consecutively-numbered

paragraphs.7

       Oviedo-Reyes’s vexatious and unreasonable conduct—filing a second

amended complaint that was a shotgun pleading without remedying the

deficiencies that the magistrate judge identified in the amended complaint—

multiplied the proceedings. Faget and the association were forced to respond to

the second amended complaint by filing a new motion to dismiss. And the district

court then had to rule on that motion, explaining why the second amended

complaint was yet another “archetypal shotgun pleading.” Doc. 160 at 1.

       We agree with the district court that Oviedo-Reyes also engaged in other

conduct that was vexatious and unreasonable and multiplied the proceedings.

Even after the magistrate judge explained the requirements to state a claim under

the FDCPA, Oviedo-Reyes included in the second amended complaint baseless

FDCPA claims against the association and Faget. As the district court explained,

“[w]ith notice of the law, a reasonable attorney would have dropped meritless

claims and not persisted in litigation.” Doc. 176 at 9. Also, Oviedo-Reyes

requested at least three times that the clerk’s office enter a default against the



       7
         The district court identified other problems with the second amended complaint,
including that it had “interspersed large blocks of text in bold, capital letters, or both, in the
center of the pages” and “[q]uotation marks appeared randomly and without meaningful citation
to another source.” Doc. 176 at 7. Similar problems plague the briefs Oviedo-Reyes filed with
this Court.
                                                11
         USCA11 Case: 20-11854       Date Filed: 01/08/2021   Page: 12 of 14



defendants, including the association and Faget, even though they had timely filed

responsive pleadings and thus could not have been in default. And, the district

court found, the motion for sanctions Oviedo-Reyes filed against the association,

Faget, and their attorneys lacked any legal basis. Given the evidence of Oviedo-

Reyes’s unreasonable and vexatious conduct that multiplied the proceedings, the

district court acted well within its discretion in imposing sanctions against him.

      Oviedo-Reyes nevertheless argues that the district court erred in awarding

sanctions because the association and Faget committed “perjury” in their motion

for attorney’s fees that misled the court. Appellant’s Br. at 12 (emphasis omitted).

Yet Oviedo-Reyes has identified no false statement in the motion or brief. Instead,

his argument seems to be that because, in his view, the motion for sanctions was

unwarranted, opposing counsel must have made a false statement that misled the

court. Oviedo-Reyes’s accusation of perjury is utterly inappropriate and his

argument has no merit. As we explained above, there is ample evidence in the

record to support the district court’s conclusion that Oviedo-Reyes engaged in

unreasonable and vexatious conduct that multiplied the proceedings.

      Oviedo-Reyes also argues that the district court erred in awarding attorney’s

fees to the association and Faget under § 1927 because they never made a request

for fees under this statute. According to Oviedo-Reyes, the association and Faget’s

motion for attorney’s fees was “very specific” in seeking relief only under “Federal


                                          12
           USCA11 Case: 20-11854          Date Filed: 01/08/2021       Page: 13 of 14



Rule 54(d) and Local Rule 7.3,” and they did not “[m]ov[e] the Court pursuant to

28 U.S.C. [§] 1927.” Reply Br. at 10. Oviedo-Reyes’s assertion is false; the

association and Faget plainly requested relief under § 1927. See Doc. 165 at 4

(requesting that the association and Faget “be awarded attorneys’ fees . . . pursuant

to 28 U.S.C. § 1927”). 8

       Oviedo-Reyes’s final argument is that the district court erred in awarding the

association and Faget their attorney’s fees because they failed to comply with the

district court’s local rules governing the filing of motions for attorney’s fees.

Under the district court’s local rules, a party who intends to file a motion for

attorney’s fees generally must serve opposing counsel with a draft of the motion

and confer before filing the motion with the court. See S.D. Fla. L. R. 7.3(a), (b).

Oviedo-Reyes argues that the association and Faget’s attorney failed to comply

with this rule. But Oviedo-Reyes concedes that opposing counsel emailed him a

copy of the draft motion and that an attorney from the law firm representing the

association and Faget conferred with him. We reject as baseless Oviedo-Reyes’s

argument. To the extent he argues that opposing counsel failed to comply with the




       8
          For the first time in his reply brief, Oviedo-Reyes argues that it was improper for the
district court to award attorney’s fees under § 1927 because the court held no hearing and made
no finding that the dollar amount of sanctions awarded did not exceed the costs, expenses, or
attorney’s fees incurred because of the conduct. But “we do not address arguments raised for the
first time in a . . . reply brief.” Timson v. Sampson, 518 F.3d 870, 874 (11th Cir. 2008). Oviedo-
Reyes thus has abandoned this argument.
                                               13
           USCA11 Case: 20-11854           Date Filed: 01/08/2021       Page: 14 of 14



local rule in other ways, we find no abuse of discretion in the district court’s

interpretation of the rule. See Reese, 527 F.3d at 1267 n.22 (explaining that we

give “great deference” to a district court’s interpretation of its own local rules

(internal quotation marks omitted)).

B.     The District Court Did Not Abuse Its Discretion in Denying the
       Lacayos’ Motion for Sanctions.

       We now turn to the Lacayos’ appeal of the district court’s order denying

their motion for sanctions. In the district court, the Lacayos sought sanctions on

the grounds that the association and Faget’s motion for attorney’s fees was

frivolous. In light of our conclusion that the record supported the district court’s

decision to grant the motion for attorney’s fees, the district court did not abuse its

discretion in denying the Lacayos’ sanctions motion. 9

                                    V.     CONCLUSION

       For the reasons set forth above, we affirm the district court.

       AFFIRMED.




       9
          In their opening brief, the Lacayos purported to raise other arguments in support of their
motion for sanctions by asking us to look at the motion for other “reasons why Appellees’ [sic]
must be sanctioned for their misbehavior.” Appellants’ Br. at 16. But we do not permit
appellants to raise arguments on appeal by incorporating by reference arguments made to the
district court. Four Seasons Hotels & Resorts, B.V. v. Consorcio Barr S.A., 377 F.3d 1164, 1167
n.4 (11th Cir. 2004). We decline to review any argument not raised in the appellants’ brief.
                                                14